DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendment
1)	Acknowledgment is made of Applicants’ preliminary amendment filed 09/12/22. 
Election
2)	Acknowledgment is made of Applicants’ election filed 09/12/22 in response to the restriction and the species election requirement mailed 07/11/22. Applicants have elected without traverse, invention I, and the Variovorax and Variovorax paradoxus species.
Status of Claims
3)	Claim 1 has been amended via the preliminary amendment filed 09/12/22. Applicants state that claim 1 has been amended by changing “coccidiosis” to --parasitic infection--. However, the limitation “parasitic infection” does not appear in the currently amended claim. 
	Claims 1-20 are pending.  
	Claims 2, 3, 9, 10 and 13-30 have been withdrawn from consideration as being directed to a non-elected invention or species.  See 37 C.F.R 1.142(b) and M.P.E.P § 821.03.  
Claims 1, 4-8, 11 and 12 are examined on the merits. 
Drawings
4)	Acknowledgment is made of Applicants’ drawings filed 05/14/2021.
Priority
5)	The instant AIA  application is filed 05/14/2021 and claims priority to the provisional application 63/024,886 filed 05/14/2020.
Double Patenting Rejection(s)
6)	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.aspto.gov/paients/process/fIle/efs/giiidance/eTD-mfo-I.jsp.
7)	Claims 1, 4-8, 11 and 12 are provisionally rejected on the ground of non-statutory obviousness double patenting as being unpatentable over claims 1-12 of the co-pending application 17465457 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims claim a composition for the treatment of coccidiosis in poultry comprising effective amounts of a lipopolysaccharide feed ingredient of Gram-negative bacteria, wherein the lipopolysaccharide is derived from Variovorax paradoxus. 
	This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
8)	Claims 1 and 6-8 are provisionally rejected on the ground of non-statutory obviousness double patenting as being unpatentable over claims 22 and 21 of the co-pending application 17/358,878 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims claim a composition comprising effective amounts of a Gram-negative bacterial lipopolysaccharide feed ingredient.
	This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
9)	Claims 1 and 6-8 are provisionally rejected on the ground of non-statutory obviousness double patenting as being unpatentable over claims 23 and 22 of the co-pending application 17/358,953 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims claim a composition comprising effective amounts of a Gram-negative bacterial lipopolysaccharide feed ingredient.
	This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
10)	Claims 1 and 6-8 are provisionally rejected on the ground of non-statutory obviousness double patenting as being unpatentable over claims 17, 19 and 20 of the co-pending application 17/587,582 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims claim a composition comprising effective amounts of a Gram-negative bacterial lipopolysaccharide feed ingredient.
	This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
11)	Claims 1 and 6-8 are provisionally rejected on the ground of non-statutory obviousness double patenting as being unpatentable over claims 23 and 22 of the co-pending application 17/367,193 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims claim a composition comprising effective amounts of a Gram-negative bacterial lipopolysaccharide feed ingredient.
	This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
12)	Claims 1 and 6-8 are provisionally rejected on the ground of non-statutory obviousness double patenting as being unpatentable over claim 19 of the co-pending application 17/410,016 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims claim a composition comprising effective amounts of a Gram-negative bacterial lipopolysaccharide feed ingredient. 
	This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Rejection(s) under 35 U.S.C § 101
13)	35 U.S.C § 101 states:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.  

14)	Claims 1, 4-8, 11 and 12 are rejected under 35 U.S.C § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
	Instant claims 1, 6, 7 and 8 claim a composition comprising a lipopolysaccharide (LPS) derived from Gram-negative bacteria. Claims 4, 5, 11 and 12 claim a composition comprising a lipopolysaccharide (LPS) derived from a member of the Variovorax group such as Variovorax paradoxus. Because these elements are composed of matter, at least one embodiment encompassed within the broadest reasonable interpretation (BRI) of the instant claims is directed to a statutory category, i.e., a composition of matter (Step 1: YES). There is no indication within the as-filed application that the lipopolysaccharide is modified in any way. The art recognizes Gram negative bacterial LPS as a ubiquitous element that occurs in nature. The 
Gram-negative bacterial LPS is naturally produced and is known to function through TLR4. See the paragraph in quotation in left column of page 708 and the 4th sentence in mid-column of page 707 of Darveau et al. Expert Rev. Vaccines 12: 707-709, 2013. Furthermore, section [055] of the instant application states that the LPS is from a naturally occurring strain of Variovorax paradoxus. Thus, for at least one embodiment encompassed within the broadest reasonable interpretation (BRI), the claimed LPS does not display markedly different characteristics compared to the naturally occurring element or counterpart. Accordingly, the claimed LPS composition is a ‘product of nature’ exception, and the claims are directed to a judicial exception (Step 2A Prong One: YES). Judicial exceptions include all natural products including those derived from natural sources such as naturally occurring Gram negative bacteria and their outer membranes, cell wall, and other substances found in or derived therefrom, or from nature.  This is the case regardless of whether particular words such as ‘isolated’, ‘purified’, ‘recombinant’, or ‘synthetic’ are recited in the claim(s). Next, the claims as a whole are analyzed to determine whether any additional element, or a combination of elements, is sufficient to ensure that the claims amount to significantly more than the exceptions. No such elements are present which markedly change the LPS significantly. The judicial exception(s) are not integrated into a practical application (Step 2A Prong Two: NO). The claims as a whole do not amount to significantly more than ‘product of nature’ by itself (Step 2B: NO). The qualities or characteristics of the claimed naturally occurring Gram-negative bacterial LPS in the composition are the handiwork of nature.  Therefore, the claims are not directed to a patent eligible subject matter.  
The rationale for this determination is formed in view of the 2019 PEG, the 2015 Update of the 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 4618) (hereafter Interim Eligibility Guidance) dated 16 December 2014, the Life Sciences Examples issued in May 2016, and in view of Myriad v Ambry, CAFC 2014-1361, -1366, 17 December 2014. The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). The unpatentability of natural products was confirmed by the U.S. Supreme Court in Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U. S. (June13, 2013).
Rejection(s) under 35 U.S.C § 112(b) or (pre-AIA ), Second Paragraph
15)	The following is a quotation of 35 U.S.C § 112(b): 
(B)  CONCLUSION --The specification shall conclude with one or more claims particularly pointing out and distinctly claiming –e subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

16)    Claims 1, 4-8,11 and 12 are rejected under 35 U.S.C § 112(b) or pre-AIA , second paragraph, as being indefinite, for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor, or for the pre-AIA  the Applicant regards as the invention.
(a)        Claims 1, 7 and 8 are ambiguous and indefinite in the limitation “derived”.  The specification does not define the metes and bounds of "derived".  It is unclear what forms may be included in or excluded from the scope of LPS “derived” from Gram-negative bacteria? Does the process of deriving include isolation and purification or structural modification? One of ordinary skill in the art cannot understand in an unambiguous way the precise structure of the claimed product and the scope of the claims.
            (b)        Claims 4-6 and claims 8, 11 and 12, which depend directly or indirectly from claim 1 and claim 7 respectively, are also rejected as being indefinite because of the indefiniteness identified supra in the base claim(s).
Notice Re Prior Art Available under Both Pre-AIA  and AIA  
In the event the determination of the status of the application as subject to AIA  35 U.S.C § 102 and § 103 (or as subject to pre-AIA  35 U.S.C § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
Rejection(s) under 35 U.S.C § 102
17)	The following is a quotation of the appropriate paragraphs of 35 U.S.C § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

18)	Claims 1 and 6-8 are rejected under 35 U.S.C § 102(a)(1) as being anticipated by Mizuno et al. (WO 1996023002 A1, Original and machine English translation). 
	The page numbers referred to in this rejection are the page numbers of the English translated document.
	Mizuno et al. disclosed a composition comprising effective amounts of a purified lipopolysaccharide (i.e., LPS feed ingredient or an agonist of the TLR pathway) derived from Gram-negative bacteria such as Pantoea or Salmonella. The composition was an oral composition for administration to animals and birds such as chickens, i.e., poultry. See claims 5, 4, 6, 7, 8 and 3; and page 6. The preamble limitations ‘for the treatment of disease in animals’ in claim 1, the limitations ‘for the treatment of coccidiosis in poultry’ in claim 6, and the limitations ‘for the modulation …. in animals’ in claim 7 merely represent the intended use of the claimed composition. MPEP 2144.07. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and wherein the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3 d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473,478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"). If the prior art structure is capable of performing the intended use, then it meets the claims.
	Claims 1 and 6-8 are anticipated by Mizuno et al. 
19)	Claims 1 and 6-8 are rejected under 35 U.S.C § 102(a)(1) as being anticipated by 
JP 5449834 B2 (Original and machine English translation) as evidenced by Kobayashi et al. (Anticancer Res. 36: 3693-3698, 2016).
	The page numbers referred to in this rejection are the page numbers of the English translated document.
	JP 5449834 B2 disclosed an extract composition for oral administration comprising effective amounts or dose of a lipopolysaccharide isolated and purified from the Gram-negative bacteria, Pantoea agglomerans and having therapeutic, preventative and immunostimulatory effects and useful in a feed, foodstuffs, or pharmaceuticals for treating a disease such as the parasitic Toxoplasma infection. See page 1 including the section ‘Claims (5)”; paragraph bridging pages 1 and 2; page 2 including lines 17 and 22-25; and 1st full paragraph of page 3. That the prior art Pantoea agglomerans LPS intrinsically serves as a TLR-agonist is inherent from the teachings of JP 5449834 B2 in light of what was well known in the art. For examples, see 4th sentence under ‘Discussion’ on page 3695 of Kobayashi et al. 
Claims 1 and 6-8 are anticipated by JP 5449834 B2. The reference of Kobayashi et al. providing the extrinsic evidence is not used as a secondary reference in combination with the reference of JP 5449834 B2, but rather is used to show that every element of the claimed subject matter is disclosed by JP 5449834 B2 with the unrecited limitation(s) being inherent as evidenced by the state of the art. See In re Samour 197 USPQ 1 (CCPA 1978). 
Claim(s) Objection
20)	Claims 4 and 11 are objected to for reciting the plural limitation “bacteria” with the linking verb “is a” as opposed to --are--.
Conclusion
21)	No claims are allowed.  
Correspondence
22)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
23)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system. The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor, Gary Nickol, can be reached on (571) 272-0835.
24)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/S. DEVI/
S. Devi, Ph.D.Primary Examiner
Art Unit 1645                                                                                                                                                                                                        


October, 2022